DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 16, 2021 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 10, 12, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto).
Regarding claims 1, 2, and 10, Dawes (Fig. 1 and abstract, [0028]) discloses a method of manufacturing an optical waveguide preform by providing process gases for drying and/or doping and discloses ([0027]) an optical fiber drawn (corresponding to an optical element) from the glass preform.  Dawes (Fig. 1 and [0037]) discloses a process comprising inserting a soot preform (5) (corresponding to a soot compact) into a vessel and supplying process gases for the drying and doping.  Dawes ([0035]) discloses the soot preform may be formed using any suitable method, such as chemical vapor deposition, but fails to disclose the average size of the silica-based soot particles.  However, Kyoto’941 (Figs. 12A and 12B and Col. 16, lines 10-35) discloses a soot preform formed of fine particles of quartz glass formed by flame hydrolysis and depositing the particles (i.e. chemical vapor deposition) on a seed rod (corresponding to a bait rod – claimed in claim 2) and discloses the glass particles formed by flame hydrolysis within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range.  Therefore, based on the additional teachings of Kyoto’941, it would be obvious to a person having ordinary skill in the art, silica soot particles made by chemical vapor deposition (CVD), such as a flame hydrolysis process taught by Kyoto’941, in the method of Dawes, and the silica soot particles from CVD having an average particle size in a range of 0.1 to 0.2 microns, which provides for a range of average particle sizes of soot particles within Applicant’s claimed range of between about 0.05 microns and about 0.25 microns.  
For doping of the soot compact, Dawes ([0095]) discloses the vessel (112) is maintained fully closed, which provides for a closed system, and Dawes ([0078], [0082]-[0089]) further discloses suitable dopant gases, such as halogen-containing compounds (claimed in claim 1) including fluorine-containing compounds (SiF4, SF6, CF4, C2F6, COF2, C2F2Cl2, and F2 – fluorine-containing gas – claimed in claim 10) and discloses in doping methods the preform is preferably between about 0.1 and 20 atm gage, which 2 temperatures as low as 200 degrees C for doping.  The doping temperatures disclosed overlaps Applicant’s claimed range of less than 1200 degrees C.  For the doping apparatus, Dawes ([0082}-[0083] references the apparatus of Fig. 2 where process gas flows into the chamber (114) until the atmosphere attains the appropriate elevated doping pressure and discloses the doping atmosphere is depressurized at the end of the reacting time.  Dawes ([0095]-[0097]) further discloses the total pressure of the doping atmosphere may drop as the reaction proceeds over the reacting time because a portion of the dopant will diffuse into and react with the soot preform, thereby reducing the partial pressure of the dopant, and discloses it may be desirable to maintain the doping pressure at a constant value (or above a selected threshold) throughout each reacting time to promote controlled doping and the dopant gas may be added to the doping during the reacting times to more closely maintain the partial pressure of the dopant.  Dawes ([0083]) also discloses there may be slight leakage of the doping atmosphere and Dawes (Fig. 2, [0002], [0051], and [0032]) further discloses in the gas supply system including halogens as dopants or a drying gas  in process lines and the process lines include pressure regulators, on/off valves, and check valves (144,149,154) in the process lines comprising dopants and drying gas.  Dawes ([0045]-[0046]) further discloses losses in pressure and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when the pressure drops below a pre-selected pressure.  Therefore, with the additional teachings of Dawes above, it would be obvious to a person having ordinary skill in the art, in the method of doping under elevated pressure to maintain the total pressure of the doping atmosphere and during the doping to measure a decrease in total pressure (or above a selected threshold) in the closed system 
Dawes ([0027]) discloses elevated levels of dopants, such as halogens, may be used to dope a soot preform with elevated levels of dopants and the dopant in the glass provides for certain desirable refractive index characteristics, but fails disclose details of the halogen content for doping of the soot compact, such as forming a soot compact comprising a halogen content greater than 1.0 wt%.  However, Kyoto (Fig. 1) discloses the weight percent of additives added to silica glass and discloses (Col. 1, lines 35 to Col. 2, line 50) the desire to add fluorine to the glass preform with increased amounts with few or no bubbles at a high rate.  Kyoto discloses to obtain fluorine in the glass in an amount corresponding to -1% refractive index, the deposition rate of the glass is at most 0.1 g/min and lowered as the amount of the fluorine additive is increased and discloses the VAD method and the plasma method, bubbles tend to form in the glass preform when fluorine is added in an amount corresponding to -0.5% of the refractive index difference.  Kyoto discloses the present invention is to provide for a glass preform by which fluorine is added at a high rate and discloses (abstract, Col. 1, lines 18-30, Col. 3, line 9 to Col. 4, line 15, and Examples 1 and 2) the method of producing a glass preform for use in the fabrication of an optical fiber (corresponding to an optical element).  Kyoto discloses a pure silica soot preform (corresponding to a soot compact) and discloses soot preforms produced by the VAD method and OVD method.  Kyoto further discloses heating the pure silica soot preform (i.e. soot compact) in a pressure vessel (furnace) (3) that is sealed and pressurized with a fluorine containing compound, such as SiF4 to add fluorine to the preform.  Kyoto discloses the SiF4 flows into the vessel under elevated pressure.  Kyoto (Fig. 1) further discloses the weight percent of additives added to silica glass and discloses (Col. 1, lines 35 to Col. 2, line 50) the desire to add fluorine to the glass preform with increased amounts with few or no 4 and the refractive index delta in % and Kyoto (Fig. 1) discloses fluorine in silica to modify the refractive index, and suggests a refractive index with -1% delta is about 3 weight percent fluorine and Fig. 1 suggests wt% of fluorine in the oxide less than 3 wt%, such as about 2 wt% fluorine provides for a refractive index delta in pure silica of about -0.5% and about 1 wt% fluorine provides for about -0.25% delta in refractive index to pure silica.  Kyoto (claims) discloses doping a silica glass body in an atmosphere of SiF4, which is also disclosed by Dawes, under pressure from 2 atm to 20 atm, which is within the same pressure range disclosed by Dawes of about 0.1 atm to 20 atm, and Kyoto discloses temperatures ranging from not lower than 800 degrees C and not higher than 1400 degrees C, which overlaps the range disclosed by Dawes.  Therefore, based on the additional teachings of Kyoto, it would be obvious to a person having ordinary skill in the art, in the doping of an optical fiber preform with fluorine, doping to decrease the refractive index to a desired refractive index delta and desired refractive index deltas in pure silica of about -1%,  -0.5%, and -0.25%, and the soot compact having a fluorine (halogen) content of about 3 wt%, 2 wt%, or 1 wt%, respectively, to provide for the desired refractive index delta.  Therefore, with the combined teachings of Dawes, Kyoto’941, and Kyoto it would be obvious to a person having ordinary skill in the art, doping a soot compact with a halogen content within Applicant’s claimed range of greater than 1 weight%.  
Regarding claim 6, in addition to the rejection of claim 1 above, Dawes ([0038]) further discloses pressures from the supplies 140 and 145, which may be halogen gas sources, force the process gas into the chamber (114) to provide gas to the vessel.  Therefore, it would be obvious to a person having ordinary skill in the art, the halogen gas supply of Dawes configured such that pressure from the supply forces the halogen gas into the chamber, which provides for bleeding the halogen-containing gas into the closed system.
Regarding claim 7, Dawes ([0064]) further discloses valve (152) of the inert gas supply may remain closed during doping so that the process gas includes only the dopant gas and Kyoto (Example 1) discloses pure SiF4.  Therefore, with the disclosure of Dawes that the process gas includes only the dopant gas and the disclosure of Kyoto flowing pure SiF4, it would be obvious to a person having ordinary skill in the art, pure SiF4 or pure dopant gas provides for a halogen dopant gas at 100% or about 100% of the total gas volume, and therefore, provides for maintaining a halogen composition in the closed system of greater than about 90% of the total gas volume of the closed system.
Regarding claim 12, Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) using heating device (116,417).  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Dawes in view of Kyoto’941 and Kyoto further comprising consolidating the soot compact in the closed system to form a glass article.  
Regarding claims 33 and 34, as discussed in the rejection of claim 1 above, Dawes ([0095]-[0097]) further discloses the total pressure of the doping atmosphere may drop as the reaction proceeds over the reacting time because a portion of the dopant will diffuse into and react with the soot preform, thereby reducing the partial pressure of the dopant,  and discloses it may be desirable to maintain the doping pressure at a constant value (or above a selected threshold) throughout each reacting time to promote controlled doping and the dopant gas may be added to the doping during the reacting times to more closely maintain the partial pressure of the dopant.  Further, Dawes ([0083]) also discloses there may be slight leakage of the doping atmosphere and Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claim 1 above, and further in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai) and Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claim 3, as discussed in the rejection of claim 1 above, Dawes discloses forming a soot compact, but fails to disclose a soot compact comprises pressing the silica-based soot particles at a pressure between about 100 psi and 1000 psi.  However, Annamalai ([0027]-[0029]) discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot-pressing of pre-made silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]) discloses an alternative method of producing silica based preform by depositing particulate glass material in a mold cavity, the silica material may be soot from deposition processes (i.e. CVD (chemical vapor deposition), OVD (outside vapor deposition), VAD (vapor axial deposition)) and the silica soot particles are pressed at pressure ranging from 25 psig to 250 psig, which overlaps Applicant’s claimed 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038). 
Regarding claim 15, as discussed in the rejection of claim 1 above, Dawes in view of Kyoto’941, it would be obvious to a person having ordinary skill in the art, silica soot particles made by flame hydrolysis in the method of Dawes, and the silica soot particles having an average particle sizes in the ranges taught by Kyoto’941, from 0.1 to 0.2 microns (100 to 200 nm).  Kyoto’941 fail to disclose the particles surface area of the silica based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) discloses silica particles made by deposition processes (i.e. CVD, OVD, VAD) and particle sizes of soot ranging from 60 nm to 250 nm having a surface area ranging from about 50 m2/g to 10 m2/g.  Therefore, it would be obvious to a person having ordinary skill in the art, the particles of Dawes in view of Kyoto’941 with the particle size ranges disclosed in claim 1 above have a surface are of greater than about 10 m2/g, based on the teachings of Dawes’038.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claims 1 and 12 above, and further in view of Bookbinder et al. (US 2010/0310219A1 –hereinafter Pub’219).
Regarding claim 35, Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) .  
Claims 1, 2, 6-7, 10, 12, 14, 21, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Dawes et al. (US 2003/0079502 – hereinafter Dawes), Kyoto et al. (US 5,053,068 – hereinafter Kyoto), and Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941).
Regarding claims 1 and 10, Annamalai (abstract and [0027] and [0035]) discloses a method of forming a doped titania-silica glass (corresponding to an optical element) containing 0.1 wt% to 5 wt% halogens and discloses titania doped silica particles made by flame hydrolysis and the soot deposited in a lathe using the OVD (overhead vapor deposition) process to form a soot blank.  Annamalai ([0027]) discloses soot collected on a mandrel, and discloses [0044] specific examples where the halogen content is 1.5 wt%, and Annamalai ([0035]) discloses the silica-titania soot blank (i.e. soot compact) is then consolidated in a muffle furnace with fluorine containing gas to dope the soot blank.  Therefore, based 
Annamalai discloses silica based soot particles made by chemical vapor deposition and collected on a mandrel, but fails to disclose the average particle size.  However, Kyoto’941 (Figs. 12A and 12B and Col. 16, lines 10-35) discloses a soot preform formed of fine particles of quartz glass formed by flame hydrolysis and depositing the particles (i.e. chemical vapor deposition) on a seed rod, similar to a mandrel, and discloses the glass particles formed by flame hydrolysis within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range of about 0.05 microns and about 0.25 microns.  Therefore, based on the additional teachings of Kyoto’941, it would be obvious to a person having ordinary skill in the art, silica soot particles made by chemical vapor deposition (CVD), such as a flame hydrolysis process taught by Kyoto’941, in the method of Annamalai, and the silica based soot particles from CVD having an average particle size in a range of 0.1 to 0.2 microns, which provides for a range of average particle sizes of soot particles within Applicant’s claimed range of between about 0.05 microns and about 0.25 microns.  
As discussed above, it would be obvious to a person having ordinary skill in the art the soot compact of Annamalai comprising greater 1 wt% halogen content, further while Annamalai ([0035]) discloses the silica-titania soot blank (i.e. soot compact) is consolidated in a muffle furnace with fluorine containing gas to dope the soot blank, Annamalai fails to disclose details of the doping process.  However, Dawes (Fig. 1 and [0037]) discloses a process comprising inserting a soot preform (5), similar to the soot compact of Annamalai, into a vessel and supplying process gases for drying and doping.  For doping of the soot preform (i.e. compact), Dawes ([0095]) discloses a vessel (112) is maintained fully 2, SiCl4, and fluorine-containing compounds (SiF4, SF6, CF4, C2F6, COF2, C2F2Cl2, and F2 – fluorine-containing gas – claimed in claim 10) and discloses in pressurized doping methods the preform is preferably between about 0.1 and 20 atm gage, which provides for an overlapping pressure range with Applicant’s claimed range of between about 5.0 atm and about 30.0 atm.  Dawes discloses pressurized doping temperatures between 1100 and 1300 degrees C, and discloses with F2 temperatures as low as 200 degrees C for doping.  The doping temperatures disclosed by Dawes overlaps Applicant’s claimed range of less than 1200 degrees C.  Further, following doping.  Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) using heating device (116,417) and consolidating at temperatures ranging from 1250 to 1600 degrees C.
For the doping and consolidating apparatus, Dawes ([0082}-[0083] and [0091) references the apparatus of Fig. 2 where process gas flows into the chamber (114) until the atmosphere attains the appropriate elevated doping pressure and discloses the doping atmosphere is depressurized at the end of the reacting time.  Dawes ([0095]-[0097]) further discloses the total pressure of the doping atmosphere may drop as the reaction proceeds over the reacting time because a portion of the dopant will diffuse into and react with the soot preform, thereby reducing the partial pressure of the dopant, and discloses it may be desirable to maintain the doping pressure at a constant value (or above a selected threshold) throughout each reacting time to promote controlled doping and the dopant gas may be added to the doping during the reacting times to more closely maintain the partial pressure of the dopant.  Dawes ([0083]) also discloses there may be slight leakage of the doping atmosphere and Dawes (Fig. 2, [0002], [0051], and [0032]) further discloses in the gas supply system including halogens as dopants or a drying gas  in process lines and the process lines include pressure regulators, on/off 
Dawes ([0027]) discloses elevated levels of dopants, such as halogens, may be used to dope a soot preform with elevated levels of dopants and the dopant in the glass provides for certain desirable refractive index characteristics, but fails disclose in the doping a halogen content greater than 1.0 wt%.  However, Kyoto (Figs. 3) discloses the relationship between the partial pressure of SiF4- and the refractive index delta in % and discloses Kyoto (Fig. 1) discloses fluorine in silica to modify the refractive index, and suggests a refractive index with -1% delta is about 3 weight percent fluorine and Fig. 1 suggests wt% of fluorine in the oxide less than 3 wt%, such as about 2 wt% fluorine provides for a refractive index delta in pure silica of about -0.5% and about 1 wt% fluorine provides for about -0.25% delta in refractive index to pure silica.  Kyoto (claims) discloses doping a silica glass body in an atmosphere of SiF4, which is also claimed by Dawes, under pressure from 2 atm to 20 atm, which is within the same pressure range disclosed by Dawes of about 0.1 atm to 20 atm.  Therefore, based on the disclosure of Annamalai, Dawes, and Kyoto, it would be obvious to a person having ordinary skill in the art, the halogen doping 
Regarding claim 2, Annamalai ([0027]) discloses soot collected on a mandrel (corresponding to a bait rod).  Therefore, it would be obvious to a person having ordinary skill in the art, forming the soot compact comprises depositing silica-based soot particles onto a bait rod.
Regarding claim 6, in addition to the rejection of claim 1 above, Dawes ([0038]) further discloses pressures from the supplies 140 and 145, which may be halogen gas sources, force the process gas into the chamber (114) to provide gas to the vessel.  Therefore, it would be obvious to a person having ordinary skill in the art, the halogen gas supply in the process and apparatus taught by Annamalai in view of Dawes to be configured such that pressure from the supply forces the halogen gas into the chamber, which provides for bleeding the halogen-containing gas into the closed system.  
Regarding claim 7, in addition to the rejection of claim 1 above, Dawes ([0064]) further discloses valve (152) of the inert gas supply may remain closed during doping so that the process gas includes only the dopant gas and Kyoto (Example 1) discloses pure SiF4 doping gas.  Therefore, with the disclosure of Dawes that the process gas includes only the dopant gas and disclosure of Kyoto flowing pure SiF4, it would be obvious to a person having ordinary skill in the art, pure SiF4 or pure dopant gas provides for halogen dopant at 100% or about 100% of the total gas volume, and therefore, provides for maintaining a halogen composition in the closed system of greater than about 90% of the total gas volume of the closed system.
Regarding claim 12, in addition to the rejection of claim 1 above, Annamalai ([0033]) further discloses consolidation from 1300 degrees C to 1670 degrees C and Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) using heating device (116,417).  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Annamalai in view of Kyoto’941, Dawes, and Kyoto further comprising consolidating the soot compact in the closed system to form a glass article.  
Regarding claim 14, as discussed in the rejection of claim 1 above, Annamalai discloses the soot compact comprises silica and titania.  Therefore, it would be obvious to a person having ordinary skill in the art the silica-based soot particles comprise silica and titania.
Regarding claim 21, in addition to the rejection of claims 1 and 12 above, Annamalai ([0033]) further discloses consolidation from 1300 degrees C to 1670 degrees C and following consolidation annealing in a temperature ranging from 1000 to 1100 degrees C for a time about 0.5 hours to 2 hours or annealing at 1050 degrees C for 1 hour.  Based on this disclosure and the apparatus with various heater configurations disclosed by Dawes (Figures), it would be obvious to a person having ordinary skill in the art, annealing could be performed by cooling after consolidation, and annealing in the closed system, since annealing occurs at temperatures below consolidation temperatures, and it would be obvious to cool to the disclosed annealing temperatures of between 1000 to 1100 degrees C for a time about 0.5 hours to 2 hours, based on the teachings of Annamalai.
Regarding claims 33 and 34, as discussed in the rejection of claim 1 above, Dawes ([0095]-[0097]) further discloses the total pressure of the doping atmosphere may drop as the reaction proceeds over the reacting time because a portion of the dopant will diffuse into and react with the soot preform, thereby reducing the partial pressure of the dopant, and discloses it may be desirable to maintain the doping pressure at a constant value (or above a selected threshold) throughout each reacting time to promote controlled doping and the dopant gas may be added to the doping during the reacting times to .
Claims 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claim 3, Annamalai (0027]-[0029] further discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot pressing of pre-made titania-silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]), discloses an alternative 
Regarding claim 4, as discussed in the rejection of claim 3 above, Annamalai discloses soot pressing of pre-made doped titania-silica soot and Annamalai in view of Dawes’038 teaches a soot compact made by pressing silica based soot at a pressure of 25 psig to 250 psig.  Annamalai ([0039]) further discloses a desired shape of the end product in the shape of disc.  Therefore, based on the additional teachings of Annamalai, it would be obvious to a person having ordinary skill in the art, pressing the silica-based soot particles comprises axially pressing the silica-based soot particles to form a disc shaped soot compact.  
Regarding claim 15, as discussed in the rejection of claim 1 above, Annamalai in view of Kyoto’941, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Annamalai, having an average particle sizes in the ranges taught from 0.1 to 0.2 microns (100 to 200 nm).  Annamalai and Kyoto’941 fail to disclose the particles surface area of the silica based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) discloses silica particles made by deposition processes (i.e. CVD, OVD, VAD) and particle sizes of soot ranging from 60 nm to 250 nm having a surface area ranging from about 50 m2/g to 10 m2/g.  Therefore, it would be obvious to a person having ordinary skill in the art, the particles of Annamalai in view of Kyoto’941 with the particle size ranges disclosed in claim 1 above have a surface are of greater than about 10 m2/g, based on the teachings of Dawes’038.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Koike (US 2010/0323873 – hereinafter Koike and Bookbinder (US 2010/0310219 – hereinafter Pub’219).
Regarding claim 9, Dawes further discloses during doping valves (142,152) (142 – Dopant supply and 152 –inert gas supply) are opened to form a process gas for doping.  However, Annamalai in view of Dawes and Kyoto fails to disclose the predetermined halogen-containing gas partial pressure in the closed system is between about 0.10 atm and about 0.90 atm.  
However, Pub’219 discloses ([0044]) fluorine soot preform doping at temperatures between 950 degrees C and 1250 degrees C and discloses ([0050]) chlorine can be incorporated as a dopant using Cl2, SiCl4, or other chlorine containing dopants and Koike ([0071] and [0075) discloses doping with fluorine in an inert gas atmosphere containing from 5 to several tens% by volume of fluorine gas and discloses halogen atmospheres ranging from 0.1 to 100% by volume.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Annamalai in view of Kyoto’941, Dawes, and Kyoto could be modified to provide for high pressure doping ranging from 5 atm to 20 atm and with a halogen atmosphere ranging from 0.1 to 100% by volume, and it would be obvious to a person having ordinary skill in the art the partial pressure of the halogen-containing gas in a closed system could range between about 0.10 atm and about 0.90 atm.
Regarding claim 11, as discussed in the rejection of claim 1 above, Annamalai discloses a method of forming a doped titania-silica glass containing 0.1 wt% to 5 wt% halogens and ([0024]-[0025]) silica-titania glass for EUV lithography.  Annamalai fails to disclose the halogen-containing gas is a chlorine-containing gas.  However, Koike (abstract, [0029], and [0031]) discloses a silica-titania glass for EUVL discloses concerning halogen, it has already been known that Cl also accelerates the structural 2, SiCl4, or other chlorine containing dopants.  Also, as discussed in the rejection of claim 1 above, Dawes discloses Cl2 and SiCl4 as dopants in the doping process.  Therefore, it would be obvious to a person having ordinary skill in the art, in the halogen doping disclosed by Annamalai and Koike for EUVL silica-titania glass, chlorine, fluorine, or a mixture of chlorine and fluorine gas for doping, and it would be obvious the same temperatures range from 1100 degrees C and 1300 degrees C disclosed by Dawes ([0085]) and pressures ranging from about 0.1 and 20 atm gage in the doping taught by Dawes could be applied with a mixed gas of SiF4 and SiCl4 to incorporate halogens into the silica-titania soot compact of Annamalai.
Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claims 1, 12, and 21 above, and further in view of Koike et al. (US2010/0323873A1 – hereinafter Koike).
Regarding claim 35, as discussed in the rejection of claims 1 and 12 above, Annamalai ([0033]) further discloses consolidation from 1300 degrees C to 1670 degrees C and Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) using heating device (116,417).  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Annamalai in view of Kyoto’941, Dawes, and Kyoto further comprising consolidating the soot compact in the closed system to form a glass article.  Dawes ([0004]) further discloses evacuating doping atmosphere after the reacting time, but fails to state in the consolidating the soot to form the glass article comprises simultaneously 
Regarding claim 23, in addition to the rejection of claims 12, 35, and 21 above, Annamalai further discloses after annealing the glass and the glass is cooled to 700 degrees C at a rate of 3 degrees C/hour.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprising decreasing the temperature of the closed system to 700 degrees C at rate of 3 degrees C/hr, which provides for a temperature and rate within Applicant’s claimed range.
Claims 16-17, 21, 23, 25, 27-29, 31, 33-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes).
Regarding claims 16-17, 28, and 31, Koike (abstract, [0071], [0075]) discloses a titania silica glass having a halogen content of 100 ppm or more and a doping amount of fluorine of 7000 ppm (0.7 wt%) or more achieved by keeping a porous TiO2-SiO2 glass body in an atmosphere containing fluorine gas (claimed in claim 28) at 1000 degrees C or higher.  Koike discloses 7000 ppm or more may be achieved by keeping the porous glass body in an inert gas atmosphere from 5 to several tens% by volume of 2-SiO2 glass body (corresponding to a soot compact) is formed from fine particles of TiO2-SiO2 (claim 31) flame hydrolysis of a silica precursor and titania precursor deposited (i.e. chemical vapor deposition) and grown on a substrate, such as a seed rod (corresponding to a bait rod – claimed in claim 17).  Koike ([0075] discloses the soot compact is kept in a fluorine-containing atmosphere at 1000 degrees C or higher and ([0090]) a specific example at 1100 degrees C, which is within Applicant’s claimed temperature range of less than about 1200 degrees C.  Koike fails to disclose the average particle size of the silica-based soot particles.  However, Kyoto’941 (Col. 16, lines 10-12) discloses glass particles within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range.  Therefore, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Koike, having an average particle sizes in the ranges taught by Kyoto’941, which provides for a range within Applicant’s claimed range.
As discussed above, Koike discloses a titania silica glass having a doping amount of fluorine greater than 7000 ppm (0.7 wt%).  This range includes a soot compact comprising a halogen content of greater than 1.0 wt%.  For additional specificity on the range, Annamalai (abstract, [0027]) discloses a doped silica-titania (DST) glass containing up to 5 wt% halogens and the halogens doping was done in a process of doping a soot blank.  Therefore, based on the additional teachings of Annamalai, it would be obvious to a person having ordinary skill in the art, in the method of Koike to further include a halogen greater than 0.7 wt% and containing up to 5 wt% halogens which includes additional specificity for ranges within Applicant’s claimed range of greater than 1 wt%.
Koike ([0071]) further discloses treatment by a fluorine-containing gas at a pressure ranging from 10,000 (~0.1 atm) to 200,000 Pa (about 2 atm) and specifically discloses doping (Example 1) at ambient pressure (about 1 atm), and discloses ([0090]-[0091]) doping in an atmosphere-controllable furnace and suggests pressure control, by introducing an inert gas and halogen gas until a prescribed partial pressure is obtained ([0072]), and ([0061]) discloses after the porous silica titania soot body is 2, SiCl4, SiF4, SF6, CF4, C2F6, COF2, C2F2Cl2, and F2 – fluorine-containing gas – claimed in claim 16).  Further, Dawes ([0070]) discloses during the doping the exhaust valve (137) is fully closed throughout the reacting time and only small leaks are permitted.  Therefore, based on the disclosure of Koike and teachings of Dawes, it would be obvious a person having ordinary skill in the art doping in the doping of a silica soot compact disclosed by Koike the doping with a halogen in a closed system.  Dawes ([0091] and [0114]) further discloses after doping, the soot preform (i.e. soot compact) may be consolidated to form a glass preform in the pressure chamber (114, 412) using heating device (116,417).  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Koike in view of Dawes further comprising consolidating the soot compact in the closed system to form a glass article.  Therefore, it would be obvious to a person having ordinary skill in the art, based on the additional teachings of Dawes, in the method of doping a preform with a halogen (i.e. contacting the soot compact with a halogen-containing gas) in an atmosphere-controlled furnace, as disclosed by Koike, performed in an apparatus including a furnace in a closed system, as taught by Dawes.  

Regarding the consolidating step, as discussed above, Koike ([0061]) discloses after the porous silica titania soot body is treated in a halogen atmosphere it is heated to a densification temperature in a helium atmosphere and further heated to a transparent vitrification temperature or higher to obtain a halogen containing silica titania glass body.  Koike ([0077]-[0079]) further discloses the silica-titania glass after fluorinating followed by vitrification (i.e. consolidating) at a temperature from 1300 to 1750 degrees C, and discloses during vitrification (i.e. consolidating) in an atmosphere of 100% helium.  Additionally Dawes ([0091] discloses following doping the soot preform may be sintered (i.e. consolidated) in the pressure chamber of the heating device.  Therefore, it would be obvious to a person having ordinary skilled in the art, in the method of Koike in view of Dawes consolidating the soot compact in the closed system to form a glass article.  Further, since Koike discloses after fluorinating consolidating at a temperature from 1300 to 1750 degrees C and during vitrification (i.e. consolidating) in an atmosphere of 100% helium, it would be obvious to a person having ordinary skill in the art, consolidating in the closed system for form a glass article by simultaneously increasing the temperature in the closed system and decreasing the concentration of the halogen-containing gas in the closed system, since vitrification is performed in an atmosphere of 100% helium.
Therefore, the combination of Koike, Annamalai,  Kyoto’941, Dawes, and the knowledge of a person having ordinary skill in the art provides for the method of claims 16-17, 28, and 31.
Regarding claim 25, in addition to the rejection of claim 16 above, Koike ([0071]) further discloses the volume of fluorine-containing gas ranging from 0.1 to 100 volume %, and discloses ([0075]) for doping an amount of fluorine of 7000 ppm or more, the inert gas atmosphere from 5 to several tens % by volume of fluorine-containing gas.  Therefore, based on the teachings of Koike, specifically gas 
Regarding claim 27, in addition to the rejection of claim 16 above, Koike ([0071]) further discloses the fluorine treatment carried out under a pressure ranging from 10,000 (0.1 atm) to 200,000 Pa (about 2 atm), volume% of the fluorine ranges from 0.1 to 100%.  Therefore, based on the teachings of Koike, specifically gas ranging from 0.1 to 100 volume %, it would be obvious to a person having ordinary skill in the art the partial pressure of the halogen-containing gas in a closed system could range between about 0.10 atm and about 0.90 atm.
Regarding claim 29, Koike ([0031]) further discloses Cl also accelerates the structural relaxation time of titania-free silica glass as well as F.  Therefore, it would be obvious with the additional teachings of Koike, the halogen-containing gas is either a fluorine-containing gas or a chlorine-containing gas.
Regarding claims 36-37, as discussed in the rejection of claim 16 above, Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when the pressure drops below a pre-selected pressure.  Dawes ([0045]) discloses the makeup gases due to leakage are added to the chamber during the reacting time (i.e. doping).  Therefore, with the additional teachings of Dawes, it would be obvious to a person having ordinary skill in the art, losses in the pressure occur gradually over time, and therefore, this may require periodically flowing more of .
Claims 18, 19, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 16 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claim 18, Koike fails to disclose forming a soot compact comprises pressing the silica-based soot particles at a pressure between about 100 psi and about 1000 psi.  However, Annamalai (0027]-[0029] further discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot pressing of pre-made titania-silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]), discloses an alternative method of producing a porous silica based preform by depositing particulate glass material in a mold cavity, the silica material may be doped with Ti, the silica material may be soot from deposition processes (i.e. CVD, OVD, VAD), and the silica soot particles are pressed at a pressure ranging from 25 psig to 250 psig, which overlaps Applicant’s claimed range of about 100 psi to about 1000 psi.  Therefore, it would be obvious to a person having ordinary skill in the art the porous solid preform formed by depositing silica in a CVD process in the method of Koike could be substituted by an alternative porous solid preform made by pressing silica based soot at a pressure of 25 psig to 250 psig, based on the teachings of Annamalai and Dawes’038.
Regarding claim 19, as discussed in the rejection of claim 18 above, Annamalai discloses soot pressing of pre-made doped titania-silica soot and Annamalai in view of Dawes’038 teaches a soot compact made by pressing silica based soot at a pressure of 25 psig to 250 psig.  Annamalai ([0039]) further discloses a desired shape of the end product in the shape of disc.  Therefore, based on the additional teachings of Annamalai, it would be obvious to a person having ordinary skill in the art, 
Regarding claim 32, as discussed in the rejection of claim 16 above, Koike in view of Kyoto’941 provides for silica particles ranging from 0.1 to 0.2 microns (100 to 200 nm).  Koike and Kyoto’941 fails to disclose the particle surface area of the silica-based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) discloses silica particles made by deposition processes (i.e. CVD, OVD, VAD) and particle sizes of soot ranging from 60 nm to 250 nm having a surface area ranging from about 50 to about 10 m2/g.  Therefore, it would be obvious to a person having ordinary skill the art the particles of Koike in view of Kyoto’941 with the ranges disclosed in claim 1 above have a surface area of greater than about 10 m2/g, based on the teachings of Dawes’038.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Kyoto’068 and Dawes’502 in the Remarks filed Mar. 16, 2021 have been considered but are moot due to the new grounds of rejection based on the amendment filed Mar. 16, 2021.
Applicant’s arguments with respect to Koike over independent claim 1 in the Remarks filed Mar. 16, 2021 are moot due to new grounds of rejection based on the amendment filed Mar. 16, 2021.
Applicant’s arguments with respect to the prior art over independent claim 16 in the Remarks filed Mar. 16, 2021 are moot due to new grounds of rejection based on the amendment filed Mar. 16, 2021.
While the same references are applied, Dawes, Kyoto’941, Kyoto (Kyoto’058) are applied, the rejections have been modified significantly and do not apply to the new grounds of rejection.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741